Name: 2000/577/EC: Council Decision of 18 September 2000 appointing four Italian members and seven Italian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2000-09-28

 Avis juridique important|32000D05772000/577/EC: Council Decision of 18 September 2000 appointing four Italian members and seven Italian alternate members of the Committee of the Regions Official Journal L 243 , 28/09/2000 P. 0033 - 0033Council Decisionof 18 September 2000appointing four Italian members and seven Italian alternate members of the Committee of the Regions(2000/577/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas four seats for members of the Committee of the Regions and seven seats for alternate members have become vacant following the resignations of Mr Vannino Chiti, Mr Salvatore Distaso, Mr Giuseppi Nistico and Mr Antonio Rastrelli, members, and of Mr Piero Badaloni, Mr Bruno Bracalente, Mr Angelo Raffaele Dinardo, Mr Giancarlo Mori, Mr Federico Palomba, Mr Emilio Sabattini and Mr Marcello Veneziale, alternate members, notified to the Council on 7 June, 26 June, 6 July and 28 August 2000 respectively,Having regard to the proposal from the Italian Government,HAS DECIDED AS FOLLOWS:Sole ArticleThe following are hereby appointed:(a) members of the Committee of the Regions:Mr Claudio Martini in place of Mr Vannino Chiti,Mr Raffaele Fitto in place of Mr Salvatore Distaso,Mr Giuseppi Chiaravalloti in place of Mr Giuseppi Nistico,Mr Antonio Bassolino in place of Mr Antonio Rastrelli,(b) alternate members of the Committee of the Regions:Mr Francesco Storace in place of Mr Piero Badaloni,Ms Maria Rita Lorenzetti in place of Mr Bruno Bracalente,Mr Filippo Bubbico in place of Mr Angelo Raffaele Dinardo,Mr Sandro Biasotti in place of Mr Giancarlo Mori,Mr Mario Floris in place of Mr Federico Palomba,Mr Flavio Delbono in place of Mr Emilio Sabattini,Mr Giovanni Di Stasi in place of Mr Marcello Veneziale,for the remainder of their terms of office, which run until 25 January 2002.Done at Brussels, 18 September 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 28, 4.2.1998, p. 19.